Citation Nr: 0213660	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran, whose death occurred in May 1996, served on 
active duty from May 1943 to December 1943.  The appellant is 
the veteran's daughter.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant entitlement to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35. 


FINDINGS OF FACT

1.  The veteran died in May 1996.

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The evidence does not show that the veteran died of a 
service-connected disability, or that he had a service 
connected disability that was totally disabling.

4.  In July 2000, the RO received the appellant's Application 
for Survivors' and Dependents' Educational Assistance.


CONCLUSION OF LAW

Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (Supp. 2002); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  The appellant has been informed of 
the evidence needed to prove the claim on appeal via the 
August 2000 decision letter and the December 2000 statement 
of the case.  Specifically, the appellant has been informed 
of the need to provide evidence showing that the veteran died 
of a service-connected disability, or that he had a service 
connected disability that was totally disabling.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West Supp. 2002).  In this case, the appellant has not 
submitted any evidence in support of her claim.  As well, she 
has neither indicated that relevant evidence in support of 
her claim exists, nor identified any evidence which she 
wished the VA to obtain.  Furthermore, the appellant was 
given the opportunity to present testimony at a personal 
hearing, but he she declined such opportunity.  Thus, the 
duty to assist requirement has been satisfied as well.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who died of a service-connected disability if: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 
21.3021.

In this case, none of the foregoing criteria have been met.  
Specifically, the record shows that, at the time of his 
death, the veteran was not service connected for any 
disabilities.  Additionally, the appellant has not submitted 
any evidence in support of her claim, including any evidence 
showing that the veteran died of a service-connected 
disability, or that he had a service connected disability 
that was totally disabling.  Therefore, as the appellant 
lacks basic eligibility for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code, the appellant's claim is without legal 
merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

